UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROLE W. MALLORY,
                           Plaintiff,
                                                                      18-CV-7473 (LLS)
                    -against-
                                                                   ORDER OF DISMISSAL
FRANCOISE GILOT SALK,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis, filed this action asserting state-

law claims of fraud, intentional infliction of emotional distress, obstruction of justice, and

conspiracy against her former boyfriend’s mother, Defendant Francoise Gilot Salk. By order

dated September 28, 2018, the Court dismissed the action with 30 days’ leave to replead. In

addition to granting Plaintiff leave to amend her claims, the Court had directed Plaintiff to show

cause why her claims were not barred under the statute of limitations. Plaintiff filed an amended

complaint on October 29, 2018, and the Court has reviewed it.

       Because Plaintiff does not address the deficiencies set forth in the September 28, 2018

order, and only restates the same allegations (together with material related to the tolling of the

statute of limitations), the amended complaint is dismissed for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B)(ii). As Plainitff fails to state a claim, the Court need not consider her

request that the Court find the statute of limitations to have been tolled.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1),

is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 16, 2019
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 2
